                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                       Civil Action No.: 3:18-CV-00320-RJC-DSC


 LARADA SCIENCES INC.,

                  Plaintiff,                                     ORDER

           v.

 PEDIATRIC HAIR SOLUTIONS
 CORPORATION and FLOSONIX
 VENTURES LLC,

                  Defendants.


       THIS MATTER is before the Court on the “Motion for Admission Pro Hac Vice and

Affidavit [for Ryan P. Gentes]” (document #21). For the reasons stated therein, the Motion is

granted.

       SO ORDERED.
                                Signed: February 14, 2019
